      Case 3:16-cv-00016-BAJ-EWD           Document 181-24       08/20/19 Page 1 of 3




                          UNITED STATES OF AMERICA
                         MIDDLE DISTRICT OF LOUISIANA

MARVIN FULFORD
AND RENA FULFORD

VERSUS                                      CIVIL ACTION: 3:16-cv-00016-BAJ-EWD

CLIMBTEK, INC., et al


               STATEMENT OF MATERIAL FACTS AS TO WHICH
              THERE EXISTS A GENUINE ISSUE TO BE TRIED AND
            STATEMENT OF MATERIAL ISSUES OF LAW IN DISPUTE


       In accordance with Local Rule 56(b), Marvin and Rena Fulford (“Fulford”) provide

the following list of material facts as to which there is a genuine issue of fact to be tried:

       1.     Whether the incident ladder involved in this case failed during normal use;

       2.     Whether the incident ladder was defective pursuant to the remedies provided
              in the Louisiana Products Liability Act (LPLA);

       3.     Whether the incident ladder was unreasonably dangerous while being put to
              a reasonably anticipated use;

       4.     Whether plaintiff’s incident resulted from a defective hinge locking
              mechanism on the incident ladder;

       5.     Whether safer alternative designs existed such as a positive finger lock hinge
              mechanism;

       6.     Whether the incident ladder was defective in design pursuant to the LPLA;

       7.     Whether the incident ladder was defective in construction and composition
              pursuant to the LPLA;

       8.     Whether the incident ladder had inadequate warnings pursuant to the LPLA;

       9.     Whether the incident ladder and hinge locking mechanisms were adequately
              tested by defendants;
     Case 3:16-cv-00016-BAJ-EWD         Document 181-24       08/20/19 Page 2 of 3




      10.    Whether the defective hinge mechanisms contained in the locking bolts on
             the Krause ladder and subsequently Climbtek ladder were ever truly
             remedied;

      11.    Whether the incident ladder was partially locked, i.e. false lock scenario,
             causing plaintiff to suffer injuries in the incident;

      12.    Whether the hinge release rod was inadvertently struck by plaintiff, causing
             the locking bolts to simultaneously disengage, causing the incident sued upon
             herein.

           STATEMENTS OF MATERIAL ISSUES OF LAW IN DISPUTE

      In addition to the inherent material facts in dispute listed above, plaintiffs submit

the following:


      1.     Whether a jury could properly conclude from the facts and evidence that:

             a.     Whether plaintiff was engaged in a reasonably anticipated use of the
                    incident ladder when it failed because of a defective hinge locking
                    mechanism, which allows the locking bolts to suddenly disengage
                    during normal use;

             b.     Whether plaintiff’s incident was a consequence of either a defect in
                    design, defect in construction or composition and/or due to inadequate
                    warnings on the incident ladder.
Case 3:16-cv-00016-BAJ-EWD           Document 181-24          08/20/19 Page 3 of 3




                      Respectfully Submitted:

                      MORROW, MORROW, RYAN, BASSETT & HAIK

                         /s/ P. Craig Morrow
                      P. CRAIG MORROW (#23536)
                      RICHARD T. HAIK, SR. (#06414)
                      Post Office Drawer 1787
                      Opelousas, LA 70571-1787
                      Telephone: (337) 948-4483
                      Fax: (337) 942-5234
                      craigm@mmrblaw.com
              AND
                      NORRIS LAW FIRM, LLC
                      CHARLES S. NORRIS, JR. (#10055)
                      CHRISTOPHER J. NORRIS (#34696)
                      P. O. Box 400
                      Vidalia, LA 71373-0400
                      Telephone: (318) 336-1999
                      Fax: (318) 266-8303
                      chuck@norrisattys.com
                      chris@norrisattys.com
                             ATTORNEYS FOR MARVIN FULFORD AND
                             RENA FULFORD




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing pleading has been served
               on counsel for all parties, by emailing the same to each,
                                 on August 20, 2019.

                  MORROW, MORROW, RYAN, BASSETT & HAIK


                                /s/P. Craig Morrow
                                P. CRAIG MORROW
